Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 12/21/20.
Claims 344, 403-405, 410-420, 426, 427, 435-448 are pending in this action.  Claims 345-402, 406-409, 421-425, 428-434 have been cancelled.  New claims 435-448 have been added.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/20 has been entered.  
Withdrawn Rejections
	The 112 1st rejections of the claims have been withdrawn due to the amendments to the claim removing the word trimmed.
The 103 rejections of the claims under Kubby (US 2016/0345477) in view of Finley et al. (US 2016/0346339) and Clarke et al. “Cannabis: Evolution and Ethnobotany” 2013 pg. 16 and Petkoska et al. (US 2016/0346191) have been withdrawn due to the amendments to the claims.
Election/Restrictions
Newly submitted claims 440-448 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims constitute a new invention.
s 440-448 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 344, 436, 437 are rejected under 35 U.S.C. 103 as being unpatentable over Kubby (US 2016/0345477).
Regarding Claim 344:  Kubby discloses an asexually cloned cannabis plant that is a hybrid cross between Cannabis sativa and Cannabis indica [0001; 0016].  Kubby describes parts of the cannabis plant including leaves and buds [0034-0039].
Kubby does not disclose carbon content ranging from between 20 weight percent to 65 weight percent; an oxygen content ranging from between 12 weight percent to 55 weight percent; a hydrogen content ranging from between 2 weight percent to 20 weight percent; an ash content ranging from between 2.5 weight percent to 30 weight percent; a magnesium content ranging from 0.02 weight percent to 10 weight percent: a phosphorous content ranging from 0.05 weight percent to 12 weight percent: a calcium content ranging from 0.03 weight percent to 10 weight percent: and a zinc content ranging from 0.01 weight percent to 5 weight percent
However, the breadth of the amounts of components cover every possible plant variety of cannabis. It is Applicants’ burden to show that ranges are not anticipated or are non-obvious.
Further, it is not clear how plant material that is separated from the main part of the plant is expected to have a measurable oxygen content as the parts have been separated from the plant and is dead/dried material and measured on a “dry basis”. 
Regarding Claim 436:  Kubby discloses as discussed above in claim 344.  Kubby discloses 5-7 leaflets and a palmate formation [0037].  Kubby discloses a spike length of .3 to .5 m (11 -19 inches) [0052].
Regarding Claim 437:  Kubby discloses as discussed above in claim 344.  Further, regarding the amounts of Cannabis sativa ssp Sativa and Cannabis sativa L. ssp Indica, the range for presence of each is so large and the cannabis of Kubby is a hybrid of the two species that it can be said that it would have been obvious that the presence of the species would have be present within the range claimed by the Applicants.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 403-425 are rejected under 35 U.S.C. 103 as being unpatentable over Kubby (US 2016/0345477) as applied to claim 344 above and in further view of Cohen (US 2014/0259228).
Regarding Claim 403:  Kubby discloses as discussed above in claim 344. 
Kubby does not disclose wherein the asexually cloned cannabis includes a cannabidiol content ranging from 0.00005 weight percent to 15 weight percent.
Cohen discloses a cannabis plant that contains approximately 16% cannabidiol [abstract; 0002; claim 1].
At the effective filing date it would have been obvious to modify the amount of tetrahydrocannabinol in Kubby for the approximately 16% cannabidiol as in Cohen in order to provide cannabis with medicinal properties. 
In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 404:  Kubby discloses as discussed above in claim 344.  Kubby discloses that the cannabis contains tetrahydrocannabinol at about 2.24 mg/g (0.24%)[0009].
Kubby does not disclose wherein the cannabis includes a tetrahydrocannabinol content ranging from 5 weight percent to 63 weight percent.
However, it would have been obvious to adjust the amount of THC for the intended application and to achieve the desired psychoactive effect, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 405, 410-420:  Kubby as modified discloses as discussed above in claims 344, 403,-419.  Kubby does not disclose the nutritional components or elemental components and their contents as recited in claim 405, 410-420.
However, the types and breadth of the amounts of components cover every possible plant variety of cannabis. It is Applicants’ burden to show that ranges are not anticipated or are non-obvious.
Claims 426 and 427 are rejected under 35 U.S.C. 103 as being unpatentable over Kubby (US 2016/0345477) as applied to claim 344 above and in further view of McKernan et al. F1000Research 2016 vol. 5 pages 1-20 “Metagenomic analysis of medicinal Cannabis samples…”.
Regarding Claim 426:  Kubby discloses as discussed above in claim 344.  Kubby does not disclose bacteria in the composition.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the cannabis of modified Kubby would have contained bacteria since McKernan discloses bacteria as being found with harvested cannabis.
 Regarding Claim 427:  Kubby discloses as discussed above in claim 344.  Kubby does not disclose fungi in the composition.
McKernan discloses fungi as part of the microbiome of cannabis plants [abstract; pg. 3 Intro].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the cannabis of modified Kubby would have contained fungi since McKernan discloses fungi as being found with harvested cannabis.
9.	Claim 435 is rejected under 35 U.S.C. 103 as being unpatentable over Kubby (US 2016/0345477)  as applied to claim 344 above and in further view of Citterio et al. “The arbuscular mycorrhizal fungus Glomus mosseae induces growth and metal accumulation changes in Cannabis sativa L.” Chemosphere vol. 59 2005 pages 21-29.
Regarding Claim 435:  Kubby discloses as discussed above in claim 344.  Kubby does not disclose the cannabis comprising: a microorganism, the microorganism includes one or more selected from the group consisting of diazotroph bacteria, azotobacter vinelandii, Clostridium pasteurianu, arbuscular mycorrhizal fungi, mycorrhiza, glomus etunicatum, glomus intraradices, rhizophagus irregularis, and glomus mosseae .
Citterio discloses including the mycorrhizal fungi Glomus mosseae with C. sativa [abstract].  Citterio discloses the fungi as forming a mutualistic relationship with most plant species and is common and widespread in soil [pg. 22; col. 1].
Glomus mosseae as in Citterio since Citterio discloses that the fungi are commonly found in soil and are beneficial to the growth of most plants including cannabis.
10.	Claims 438 and 439 are rejected under 35 U.S.C. 103 as being unpatentable over Kubby (US 2016/0345477) and https://www.cbsnews.com/pictures/cops-find-10m-pot-field-in-chicago as applied to claim 344 above and in further view of Coles, Jr. (US 8,445,034).
Regarding Claims 438 and 439:  Kubby discloses as discussed above in claim 344.  Kubby does not disclose wherein the hybrid asexually cloned cannabis includes dried (438) ground hybrid asexually cloned cannabis (439).
Coles discloses preparing cannabis plant material and drying and grinding it to produce ground cannabis plant material [col. 2, lines 10-50].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify cannabis of Kubby to be in dried and /or ground form as in Coles in order to make the cannabis useable in many forms.
Response to Arguments
9.	The 112 1st rejections of the claims have been withdrawn due to the amendments to the claim removing the word trimmed.
The 103 rejections of the claims under Kubby (US 2016/0345477) in view of Finley et al. (US 2016/0346339) and Clarke et al. “Cannabis: Evolution and Ethnobotany” 2013 pg. 16 and Petkoska et al. (US 2016/0346191) have been withdrawn due to the amendments to the claims.

The Examiner disagrees. The claims are to asexually cloned cannabis buds having a claimed size and oxygen content.  The Examiner has considered the limitations in that asexually cloned cannabis has been disclosed in the primary prior art reference.  Also, the Examiner maintains the breadth of the amounts of components cover every possible plant variety of cannabis. It is Applicants’ burden to show that ranges are not anticipated or are non-obvious.  Applicants have not provided evidence otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Felicia C Turner/Primary Examiner, Art Unit 1793